AFFIRMED; Opinion Filed November 24, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01571-CR
                                    No. 05-13-01572-CR

                           RAY ANTHONY MYERS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F13-56192-W, F13-56193-W

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Brown
                                   Opinion by Justice Lang

       Ray Anthony Myers waived a jury and pleaded guilty to felony DWI and possession of

cocaine in an amount of one gram or more but less than four grams. See TEX. PENAL CODE ANN.

§§ 49.04(a), 49.09(b)(2) (West Supp. 2014); TEX. HEALTH & SAFETY CODE ANN. § 481.115(a),

(c) (West 2010). After finding appellant guilty, the trial court assessed punishment at seven

years’ imprisonment on the felony DWI case and three years’ imprisonment on the cocaine case.

On appeal, appellant’s attorney filed a brief in which she concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,
there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and

counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                       / Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131571F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


RAY ANTHONY MYERS, Appellant                      Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01571-CR       V.                       F13-56192-W).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      FitzGerald and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered the 24th day of November, 2014.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


RAY ANTHONY MYERS, Appellant                      Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01572-CR       V.                       F13-56193-W).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      FitzGerald and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered 24th day of November, 2014.




                                            -4-